COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              EARNEST COLLINS
                                                                                   MEMORANDUM OPINION *
              v.     Record No. 0014-13-3                                              PER CURIAM
                                                                                       APRIL 23, 2013
              LEBO MINING CO. AND
               COMMERCE AND INDUSTRY INSURANCE COMPANY


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Stephen W. Mullins, on brief), for appellant.

                               (S. Vernon Priddy III; Sarah Y.M. Himmel; Two Rivers Law Group,
                               P.C., on brief), for appellees.


                     Earnest Collins (claimant) appeals a decision of the Workers’ Compensation Commission

              awarding him medical benefits pursuant to Code § 65.2-603 for the occupational disease of coal

              worker’s pneumoconiosis and affirming the deputy commissioner’s denial of compensation for

              the occupational disease pursuant to Code § 65.2-504(A)(1). Claimant contends the commission

              erred by denying him compensation under Code § 65.2-504(A)(1).

                     We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Collins v. Lebo Mining Co., JCN VA020-0000-4732 (Dec. 3, 2012). We dispense

              with oral argument and summarily affirm because the facts and legal contentions are adequately

              presented in the materials before the Court and argument would not aid the decisional process.

              See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.